           Case: 1:18-cv-02093-CAB Doc #: 14 Filed: 11/05/18 1 of 1. PageID #: 60



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

     DANIEL KARON, individually and on )                   Case No. 1:18-cv-02093-CAB
     behalf of all others similarly situated, )
                                              )            JUDGE CHRISTOPHER A. BOYKO
                      Plaintiff,              )
                                              )
         vs.                                  )            JOINT STIPULATION OF DISMISSAL
                                              )            WITH PREJUDICE
     PROVISION POWER AND GAS LLC, )
     d/b/a QUAKE ENERGY, LLC, ET AL.          )
                                              )
                      Defendants.             )

            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby stipulate to

    a dismissal of this action in its entirety, with prejudice.

    Respectfully submitted,

     /s/ Adam T. Savett                                  /s/ David M. Krueger
     Adam T. Savett (VA73387)                            DAVID M. KRUEGER (0085072)
     adam@savettlaw.com                                  ANTHONY C. SALLAH (0092603)
     Savett Law Offices LLC                              Benesch, Friedlander, Coplan & Aronoff LLP
     2764 Carole Lane                                    200 Public Square, Suite 2300
     Allentown PA 18104                                  Cleveland, Ohio 44114
     Telephone: (610) 621-4550                           T: 216-363-4178 F: 216-363-4588
     Facsimile: (610) 978-2970                           dkrueger@beneschlaw.com
                                                         asallah@beneschlaw.com
     Attorney for Plaintiff
                                                         Attorneys for Defendant Provision Power and
                                                         Gas, LLC

IT IS SO ORDERED.
s/ Christopher A. Boyko
____________________________________
CHRISTOPHER A. BOYKO
UNITED STATES DISTRICT JUDGE
